Citation Nr: 9923025	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  94-08 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for disability resulting 
from bilateral tubal ligation, to include sterility.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
sterility secondary to complications of pregnancy.  The 
veteran filed a timely notice of disagreement, initiating 
this appeal.  She perfected her appeal by filing a timely VA 
Form 9, and she was afforded a personal hearing before a 
member of the Board in April 1994.  

This claim was previously presented to the Board in October 
1996, at which time it was remanded for additional 
development.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The U. S. Court of Appeals for Veterans Claims (Court) has 
stated in Stegall v. West, 11 Vet. App. 268, 271 (1998), that 
"a remand by this Court or the Board confers on the veteran 
or other claimant, as a matter of law, the right to 
compliance with the remand orders."  By this opinion, the 
Court means that orders in remands, as a matter of law, must 
be carried out, and the law applies to all elements of VA.  
In the present case, the Board asked specific questions in 
its October 1996 remand, and these questions have not been 
addressed.  In accordance with Stegall,  therefore, a second 
remand is required.  

To assist the RO in complying with this remand, the issue may 
be clarified as follows:  The veteran underwent a bilateral 
tubal ligation in April 1980.  Because the veteran became 
sterile as a result of the bilateral tubal ligation, there is 
no question as to whether the surgery resulted in some 
disability.  Furthermore, the medical records raise questions 
as to whether the bilateral tubal ligation resulted in 
additional disability, over and above the fact of 
sterilization.  As was noted in the Board's October 1996 
remand, for example, the veteran had continuing gynecological 
complaints subsequent to the April 1980 operation.  

Thus, the question in this case is not whether the veteran 
incurred a disability; the question is whether some or all of 
the veteran's disabilities should be recognized as service 
connected.  To make that determination, several medical 
questions must be answered, such as what disease or injury 
led to the bilateral tubal ligation, when such disease or 
injury occurred, and whether that disease or injury increased 
in severity while the veteran was in service.  

These questions can only be answered properly through the 
development of the medical evidence, as the Board may not 
rely upon its own unsubstantiated medical conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board 
has asked for such development, but this action has not been 
completed.  Therefore, this case must be REMANDED for the 
following actions:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  If all current relevant medical 
records are not associated with the 
claims folder, the RO should take the 
actions necessary to update the 
evidentiary record.  

3.  The RO should return the claims 
folder to the VA physician who examined 
the veteran in May 1998; if this person 
is not available, another VA physician 
with expertise in gynecological 
disabilities should be located to 
complete the actions in this remand.  The 
physician should be asked to review the 
entire record, including the service 
medical records, and to supplement the 
May 1998 examination report by providing 
specific responses to the following 
items:  

a.  If the responding physician 
determines that additional examinations 
or studies are necessary and appropriate 
in order to respond to any item, such 
examinations and studies should be 
carried out and taken into account in 
formulating responses.

b.  State with as much certainty as is 
feasible the date of onset of the disease 
or injury which resulted in the veteran's 
April 1980 bilateral tubal ligation.  If 
the tubal ligation was the result of 
congenital or developmental abnormality, 
that fact should also be noted.  

c.  Describe as precisely as is feasible 
all residual disability, including the 
veteran's sterility, if applicable, that 
is the result of the 1980 bilateral tubal 
ligation or underlying disease or injury 
that resulted in the tubal ligation.  
Identify any such residual disabilities 
that are the usual effects of the tubal 
ligation.
  
d.  If the time of onset of any disease 
or injury identified in response to item 
b, above, is prior to the veteran's 
entrance into active duty in February 
1972, state whether, while the veteran 
was in service, the severity of 
disability resulting from this disease or 
injury increased.  

e.  For each positive response to 
question d, above, state if such an 
increase in severity was due to the 
natural progress of the disease or 
injury.  

f.  For each disease or injury identified 
as having an onset before the veteran 
began active service in February 1972, 
state whether the 1980 bilateral tubal 
ligation had an ameliorative effect.
  
The complete medical basis for all 
opinions expressed should be indicated.  

4.  After completion of all requested 
development, the RO should review the 
veteran's claim.  If the actions taken 
remain adverse to the veteran, she and 
her representative should be furnished 
with a supplemental statement of the 
case.  They should then be afforded a 
reasonable opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

